February 25. 1987




Honorable Billy gay Stubblefield       Opinion No. J-M-637
Williamson County Attorney
P. 0. Drawer 1139                      Re: Obligation of a limited hos-
Georgetown, Texas   78627              pita1 authority to provide ser-
                                       vices under the Indigent Health
                                       Care and Treatment Act, article
                                       4438f, V.T.C.S.

Dear Mr. Stubblefield:

     You ask .several questions concerning hospitals that are public
hospitals within the meaning of the Indigent Health Care and Treatment
Act, article 4438f. V.T.C.S., and the governmental entities that are
obligated to provide health care services to indigent residents of
certain cities.

     Your first question is whether a hospital operated by a hospital
authority which was created by a city. pursuant to article 4437e.
V.T.C.S.. solely to allow the issuance of tax free bonds is a “public
hospital” obligated to provide services to the indigent residents of
the city under Title 3 of the Indigent Eealth Care and Treatment Act.
Assuming that the answer to your first question is in the affirmative,
you wish to know whether the city which created the hospital authority
Is liable for providing health care assistance for indigent residents
of the city, notwithstanding the city’s express representation at the
time of creating the authority that it never would be liable for any
financial support to the authority. It is our opinion that the
hospital in question is a “public hospital” under Title 3 of the act
and that the city which created the hospital authority is liable for
sufficient funding to the public hospital or to the hospital authority
to provide the health care assistance required by the act.

     A city hospital authority created under article 4437e is an
entity governed by its own board of directors. It may issue revenue
bonds to provide funds for its purposes and may purchase, construct,
equip, and operate a hospital. Unless its hospital is being leased,
the hospital shall be operated by the hospital authority for the use
and benefit of the public. See V.T.C.S. art. 4437e, 514. 6, 7, 14.
The issuance of bonds for fun=to   build a hospital may be the reason
for creating a city hospital authority but that is not the hospital
authority’s sole function.




                                   p. 2882
Ronorable Billy Ray Stubblefield - Page 2    (JM-637)




     Section 1.02(10) of .the Indigent Realth Care Act expressly
defines a public hospital as "a hospital owned, operated. or leased by
a governmental entity." According to section 1.02(6), a governmental
entity "includes a county, city, town, hospital authority, or other
political subdivision of the state, but does not include a hospital
district." The dominant consideration in construing a statute is the
legislative intent. Minton v. Frank, 545 S.W.2d 442. 445 (Tex. 1976).
The words of the statute are the best evidence of legislative intent,
and, when a statute is plain and unambiguous, it will be enforced
according to its words. Anderson V. Penis, 161 S.W.2d 455. 459 (Tex.
1942); Sablne Pilots Assn. V. Lykes Brothers Steamship, Inc., 346
S.W.2d 166, 169 (Tex. Civ. App. - Austin 1961, no writ). It Is our
opinion that a hospital authority is a governmental entity as the term
is defined by section 1.02 of article 4438f. Since the hospital in
question is owned and operated by a hospital authority, we conclude
that it is owned and operated by a governmental entity and is a public
hospital within the meaning of the Indigent Health Care Act. As a
public hospital, it has a duty to provide health care assistance to
eligible residents of the city under Title 3 of the act. Since the
city created the hospital authority, the city is liable for providing
sufficient funding to the public hospital or to the hospital authority
to provide the health care assistance required by the act. -       See
V.T.C.S. art. 4438f. 1510.02, 12.03.

     In our opinion, the legislature is not bound by representations
of a city that the city will never be liable for any financial support
to the hospital authority. The legislative power of Texas is vested
in the Senate and Eouse of Representatives. Tex. Const. art. III, 41.
The legislature has full power and discretion to enact laws, subject
ouly to limitations contained in the state and federal constitutions.
Even one session of the legislature may not limit the power of a sub-
sequent legislature to enact laws. See Conley V. Daughters of the
Re ublic. 156 S.W. 197 (Tex. 1913); WaG    V. Mann, 187 S.W.2d 917, 924
&&%.        App . - Austin 1945, writ ref'd); Attorney General Opinion
M-421 (1969). Not only Is the legislature not bound by representa-
tions of a city, but even a home rule city with its broad powers may
not in its charter or ordinances enact provisions inconsistent with
the Texas Constitution or general laws of the state. If the legisla-
ture enacts a statute In conflict with a prior city ordinance, the
city ordinance is rendered ineffective except as to certain vested
rights which persons have acquired in their relationship with the
C&.     Cities do not acquire vested rights against the state. See
Tex. Const. art. XI, 55; V.T.C.S. art. 1165; City of Nassau Bay.
City of Webster, 600 S.W.2d 905. 910 (Tex. Civ. App. - Bouston [lst
Dist.]). writ ref'd n.r.e..  608 S.W.2d 618 (Tex. 1980).

     We conclude that the city is liable for providing health caret
assistance to indigent residents of the city, notwithstanding the




                                  'p. 2883
Honorable Billy Ray Stubblefield - Page 3   (m-637)




city's express representation that the city never would be liable for
any financial support to the authority.

     You also ask whether, in the absence of an interlocal agreement
or contract with the hospital, a county lawfully may provide health
care assistance at county expense to the indigent residents of a city
served by a public hospital if the public hospital fails to do so. It
is our opinion that, while a county is not obligated to provide health
care assistance to residents of an area served by a public hospital, a
county is not prohibited from doing so. We pointed out in Attorney
General Opinion m-425 (1986) that the absence of a county's legal
requirement to pay for medical services does not negate the existence
of a legal power or authority to do so. It is important to dis-
tinguish between an obligation which is a legal duty and an authoriza-
tion which Is permission or legal power.

     The Indigent Health Care Act expressly provides that a county is
obligated to provide health care assistance to eligible residents who
do not reside in an area served by a public hospital. See art. 4438f,
952.02, 4.01(a). We conclude that the act deals only with the
county's obligation and legal duty to provide health care assistance,
rather than with limiting a county's legal power to do so. The Bill
Analysis to Senate Bill No. 1, Sixty-ninth Legislature, 1st Called
Session, 1985, on file in the Texas Legislative Reference Library,
states:

             SCC. 2.02. GENERAL PROVISIONS.    (a) Requires
          each county to provide health care assistance as
          prescribed by this title to each eligible county
          resident not residing within the area a public
          hospital or hospital district has a legal obliga-
          tion to serve.

             (b) Establishes that the county is the payer of
          last resort and is required to provide assistance
          only if other public or private sources of payment
          or assistance are not available.

             .   .   .   .

             sec. 4.01. GENERAL PROVISIONS. (a) Establishes
          that a county is liable for services provided
          under this title by any provider, to an eligible
          county resident not residing within the area a
          public hospital or hospital district has a legal
          obligation to serve.

             (b) Sets forth that a county is not liable for
          payment for health care services provided by any




                               p. 2884
Eonorable Billy Bay Stubblefield - Page 4   (JM-637)




          provider to a county resident if the resident
          resides within au area a public hospital or hos-
          pital district has a legal obligation to serve.
          (Emphasis added).

     We conclude that the legislature did not intend those provisions
to be a prohibition against a county providing health care assistance
to persons residing in an area served by a public hospital.

     It is well established that a county has only the powers con-
ferred either expressly or by reasonable implication by the constitu-
tion and statutes of this state. See Tex. Const. art. V. 518; Canales
V. Laughlin, 214 S.W.Zd 451, 453 (Tex. 1948). The Texas Constitution
does not require counties to provide indigent health care but merely
authorizes them to do so. See Tex. Const. art. XVI, P8. A century-
old statute which has survived as article 2351, V.T.C.S., specifies
certain powers of the conmissioners courts. Section 11 of article
2351, as it  appears in Senate Bill No. 1, directs the counties to
"provide for the support of paupers . . . residents of their county,
who are unable to support themselves." "Support" as used in section
11, in previous section 10, has been interpreted by Texas courts to
include medical care. See Monghou h Sisson V. Van Zandt County, 3
Willson 240 (Tax. Ct. Fp.     1886); Attorney General Opinion MW-33
(1979). However, section 4 of Senate Bill No. 1, Sixty-ninth
Legislature, 1st Called Session, amends section 11 of article 2351 by
adding a sentence which states that

          [a] county is obligated to prwide health care
          assistance to eligible residents only to the
          extent prescribed by the Indigent Eealth Care and
          Treatment Act. (Emphasis added).

The Bill Analysis explains that Senate Bill No. 1 mends article 2351
by "adding a provision obligating a county to provide assistance only
to the extent prescribed by the Indigent Health Care and Treatment
Act." The amendment does not provide that a county is authorized to
provide health care assistance only to the extent prescribed by the
act.

     It is our opinion that Senate Bill No. 1 speaks only to the
obligation of a county and not to its authority. If the legislature
intended to make it unlawful for a county to provide health care
assistance that is not required by the Indigent Eealth Care Act, the
legislature easily could have amended article 2351 to provide that a
county way provide health care assistance only to the extent pre-
scribed by the act. We conclude that Senate Bill No. 1 does not deny
permissive authority to a county to provide health care assistance to
its indigent residents who reside in an area served by a public
hospital.




                              p. 2885
Bonorable Billy Ray Stubblefield - Page 5    (JM-637)




                              SUMMARY

               A hospital operated by a hospital authority
          which was created by a city solely to allow the
          issuance of tax free bonds is a public hospital
          obligated to provide services to the indigent
          residents of the city under Title 3 of the
          Indigent Health Care and Treatment Act. notwith-
          standing the city's representation when creating
          the authority that the city never would be liable
          for any financial support to the authority.

               A county is not obligated to provide health
          care assistance to residents of an area served by
          a public hospital but is not prohibited from doing
          so.




                                         JIM     MATTOX
                                         Attorney General of Texas

JACK HIGHTOWBR
First Assistant Attorney General

MARYXBLLER
Executive Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Nancy Sutton
Assistant Attorney General




                               p. 2086